Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-4, 6, 8-9, 11-14, 16, 18-19 are allowed.  The prior art discloses cognitive behavioral therapy as taught by (MacNeice 2017/0017759) and system and method for adaptive indirect monitoring of subjective for well-being is unattended setting as taught by (MCINTOSH 2026/0027278) and determining a psychological state of a subject as taught by (Kibar 2004/0210159). 
The following is a statement of reasons for the indication of allowable subject matter: Applicant’s invention distinguishes itself from the prior art due the claimed invention of  claim 1 a “system of monitoring .d depression in a user, comprising: a computer system, running a computer application, the computer system including a mobile device associated with the user, the computer system operating to initially calibrate, to determine baseline information about the user for each of a plurality of different categories of action of the user, and the computer system using the baseline information to determine baseline user behavior, for each of the different categories, after the initially calibrate, the computer system operating to monitor said each of said different categories of action of the user to obtain monitored information, and to compare the monitored information for monitored categories with the baseline information, and to determine, for each of the monitored categories, whether the user is complying by acting within specified parameters within at least one category, by using a camera on the mobile device to image the user, including at least all of:, using the camera to detect weight loss or weight gain to diagnose that the user’s dietary habits need to be adjusted; using the camera to image the user’s face to detect discoloration in the user’s face to diagnose stress from the discoloration; using the camera to image the user’s face to detect when the user has been crying to diagnose social issues with the user; using the camera to image the user’s face to detect a user with the baggy eyes and dark lines, to determine the user’s sleep schedule needs to be adjusted; and using the camera to image the user’s eyes to determine dilated eyes to diagnose excitement and to determine the pupils which are contracted to diagnose anger the computer system providing positive reinforcement for at least one of the categories in which the user is complying within the category by acting within the specified parameters within the at least one category; and the computer system providing at least one alert for at least another of the categories in which the user is not complying within the category by not acting within specified parameters within the at least another category; the computer system carrying out an enforcement routine to control at least one controllable device to enforce compliance with a category based on determining the user is not complying with the category.”  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REGINALD R REYES whose telephone number is (571)270-5212. The examiner can normally be reached 8:00-4:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victoria P Augustine can be reached on (313)446-4858. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

REGINALD R. REYES
Primary Examiner
Art Unit 3626



/REGINALD R REYES/Primary Examiner, Art Unit 3626